DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant has made amendments to claims 1 and 8 in the claim set filed on 02/26/2021. Applicant has amended the title to be descriptive of the claimed invention.
Double Patenting
The double patenting rejections of claims 1 and 8 and the dependent claims 2, 7, 9 and 13 are maintained. Please see the double patenting rejection in the Non-final rejection mailed on the 12th of December, 2019 for more details regarding the double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US PUB. 20040148059, herein Tanaka ‘059) in view of Hirayama et al. (US PUB. .

	Regarding claim 1, Tanaka ‘059 teaches An output control unit comprising a processor configured with a program to perform operations comprising: 
operation as an acquisition unit that is connected to a control apparatus different from the output control unit, [via a field network], the acquisition unit configured to acquire (figure 1, 0046 lines 20-25 “heat-side manipulated variable storage section 5…a cool-side manipulated variable storage section 6” sections 5 and 6 in figure 1 make up the acquisition unit which is different than the output control unit.), from the control apparatus that operates at a specific cycle time (0083 “the PID control computation section 4 performs PID control computation to calculate the manipulated variable MV for every control period on the basis of the set point SP input from the set point input section 1 and the controlled variable PV input from the controlled variable input section 2”, Section 4 which is the control apparatus performs its calculation for each period. Period and cycle time are related.), an operation amount for a switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus; 0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV” The manipulated variable described is the operation amount. The control apparatus is section 4 since section 4 determines the operational amount value and this value is then sent to section 5 and 6 for storage.) that switches between driving and stopping of an output apparatus (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, 0023 lines 4-5, “a manipulated variable output equivalent to ON-OFF control”, The manipulated variable described ; 
and operation as an instruction output unit (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, section 4 the PID control computation section is the instruction output unit.) configured to perform time proportional output of an instruction to the switching apparatus based on the operation amount acquired by the acquisition unit (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point and the cool-side manipulated variable set point…on basis of predetermined change instruction information" figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater”  the change in the original manipulated variable corresponds with the time proportional output. This change in the manipulated variable is fed to section 3 which is the switching apparatus and the instruction output unit. Section 3 in figure 1 is the switching apparatus. As can be seen in figure 6, the manipulated variable is time based. The operation amount as explained earlier is the original manipulated variable. This original manipulated variable is stored in section 5 and 6 which make up the acquisition unit. The new manipulated variable which corresponds to the TPO is the changed version of the original manipulated variable therefore it is based on the operation amount), the instruction instructing the switching apparatus to drive or stop the output apparatus (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, 0023 lines 4-5, “a manipulated variable output equivalent to ON-OFF control”, The manipulated variable described is the operation amount for a switching apparatus that switches between driving and stopping. ON-OFF commands correspond to driving and stopping commands), 

Hirayama does teach wherein the operation amount comprises a value that designates a ratio of a time during which the output apparatus is driven and a time during which the output apparatus is stopped (0037 “time proportioning signal T.sub.on is made up of a signal that is turned OFF after the proportion of signal output time of a continuous ON state in a cycle time (period)…cooler 21 is actuated only in an ON period of the time proportioning signal T.sub.on by the time proportioning signal T.sub.on, to thereby refrigerate the controlled object 20.” The time proportional signal designates the ratio of time the cooler is driven and stopped.), 
the operation amount is determined according to the specific cycle time of the control apparatus (0036 “controller 10 is further provided with a time proportioning output section 15 that finds a time proportioning signal T.sub.on corresponding to the manipulation value (PID output) MV in every prescribed period ( cycle time).” 0039 “the output control section 16…resets the cycle time”, fig. 1 The output control section as shown in fig. 1 is part of the control apparatus and controls the cycle time. The time proportional output is produced based on the cycle time.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Tanaka ‘059 with the teachings of Hirayama et al. because as Hirayama puts it, “Due to this forcible OFF setting of the ON history (flag), for 
 Tanaka ‘059 and Hirayama do not teach via the field network, the output control unit changes a control cycle of the time proportional output based on an instruction from the control apparatus or on internal information the output control unit itself, and the specific cycle time of the control apparatus differs from the control cycle time of the time proportional output performed by the output control unit.
Tanaka ‘593 teaches the output control unit changes a control cycle of the time proportional output based on an instruction from the control apparatus or on internal information of the output control unit itself (0038 “The time-proportional output is controlled such that a ratio of OFF time to ON time is decided, and a cycle time undergoes variation such that the greater the control output value MV, the shorter the cycle time becomes while the smaller the control output value MV, the longer the cycle time becomes.” 0030 “The time -proportional driver 32 comprises an integrator 321, an ON/OFF determination unit 322, and a time -proportional output unit 323.”)
and the specific cycle time of the control apparatus (0046 “the control output value MV is 210 (an ON-time ratio: 21.0%), showing a relationship between the integrated value MV1”, the MV ratio corresponds to the specific cycle time of the control apparatus) differs from the control cycle time of the time proportional output performed by the output control unit (0038 “The time-proportional output is controlled such that a ratio of OFF time to ON time is decided, and a cycle time undergoes variation such that the greater the control output value MV, the shorter the cycle time becomes while the smaller the control output value MV, the longer the 
 It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Tanaka ‘059 and the teachings of Hirayama with the control device teachings of Tanaka ‘593 because Tanaka ‘593 teaches a means for output renewal and output response rendering quickly (0019). 
Tanaka ‘059, Hirayama and Tanaka ‘593 do not explicitly teach field network. 
Lloyd does teach via a field network (0041). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Tanaka ‘059 and the teachings of Hirayama and the control device teachings of Tanaka ‘593 with the teachings of Lloyd since Lloyd teaches a means for enhancing conventional control systems and provide advanced confirmation of control events (0006). 

Regarding claim 2, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 1. 
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation such that operation as the acquisition unit comprises periodically acquiring the operation amount from the control apparatus (0046 lines 20-25 “heat-side manipulated variable storage section 5…a cool-side manipulated variable storage section 6”, 0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV” The manipulated variable corresponds with the operation amount as explained in the rejection of claim 1. The control apparatus is section 4 since section 4 determines the operational amount value and this value is then sent to section 5 and 6 for storage. Interrupts and polling are the 

Regarding claim 4, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 1. 
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) such that operation as the instruction output unit comprises 
performing time proportional output of an instruction (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable”, the changed manipulated variable is the time proportional output of an instruction), to the switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus), that instructs the switching apparatus to drive or stop the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the changed manipulated variable out is equivalent to ON-OFF control which corresponds to driving and stopping. 0046 mentions a heater which is the output apparatus), and
 if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle corresponds to the one cycle of the time proportional output as can be seen figure 6. Change instruction information begins being implemented after the first cycle. The manipulated variable which is the operation amount changes when the change instruction information begins being implemented.) and at a timing when an instruction to stop the output apparatus is being output to the switching apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the manipulated variable being implemented during the first limit cycle has the ability to be on or off which corresponds to driving or stopping), performing the time proportional output based on the changed operation amount, starting with the next cycle following the one cycle (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point.” The second limit cycle is the next cycle following the one cycle. The time proportional output based on the changed operation amount is the changed manipulated variable.)

Regarding claim 5, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 1. 
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) such that operation as the instruction output unit  (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, section 4 the PID control computation section is the instruction output unit.) comprises 
performing time proportional output of an instruction (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable”, the change in the manipulated variable is the time proportional output of an instruction), to the switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus), that instructs the switching apparatus to drive or stop the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the changed manipulated variable out is equivalent to ON-OFF control which corresponds to driving and stopping. 0046 mentions a heater which is the output apparatus), and 
if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle corresponds to the one cycle of the time proportional output as can be seen figure 6. Change instruction information begins being implemented after the first cycle. The manipulated variable which is the operation amount changes when the change instruction information begins being implemented.) and at a timing when an instruction to drive the output apparatus is being output to the switching apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the manipulated variable being implemented during the first limit cycle has the ability to be on or off which corresponds to driving or stopping), performing the time proportional output based on the changed operation amount, during the one cycle (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point.” The second limit cycle is the next cycle following the one cycle. The time proportional output based on the changed operation amount is the changed manipulated variable.)

Regarding claim 6, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 5.
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has)  such that operation as the instruction output unit comprises (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, section 4 the PID control computation section is the instruction output unit.) if the operation amount that is acquired by the acquisition unit changes at said timing (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, The first limit cycle corresponds to said timing. The manipulated variable amount is operation amount. Since it is determined that the manipulated variable is to be changed after the first timing cycle, this means that this change was known about before or during the first cycle.), and the switching apparatus has driven the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus, the output apparatus is the heater and when the manipulated variable is equivalent to ON the output apparatus is driven) for at least a period indicated by the changed operation amount in the one cycle (figure 6 shows two cycles. The first cycle is named the first limiting cycle and the second cycle is called the second limiting cycle. Figure 6 also shows the changed operation amount in the first cycle which corresponds to the one cycle. 0072 lines “manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle is equivalent to a period.)
Hirayama et al. further teaches continuing outputting an instruction to stop the output apparatus to the switching apparatus for the remaining time of the one cycle (0057 lines 1-11, "manipulation value MV is obtained ...determination is made as to whether a condition for adjusting the time proportioning signal T.sub.on within one cycle time is produced...ON history (flag) of the time proportioning signal is forcibly set OFF". During one cycle a change in the manipulation value is introduced and a determination is made whether the time proportioning signal needs to be adjusted within that cycle. When this is determined to be true, a stop command is outputted to the output apparatus (taught by Tanaka) for the remaining time of the cycle.)

an output control system comprising: 
the output control unit according to claim 1 (see above for the rejection of claim 1 in view of Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd); and 
the control apparatus, wherein 
the control apparatus is configured to operate at a specific cycle time (Hirayama, 0036 “controller 10 is further provided with a time proportioning output section 15 that finds a time proportioning signal T.sub.on corresponding to the manipulation value (PID output) MV in every prescribed period ( cycle time).” 0039 “the output control section 16…resets the cycle time”, fig. 1 The cycle time is used by the controller to output time proportioning signals used in order to operate the system.).

Regarding claim 8, Tanaka ‘059 teaches A control method of an output control unit, comprising: 
acquiring, from a control apparatus different from the output control unit and connected to the output control unit (figure 1, 0046 lines 20-25 “heat-side manipulated variable storage section 5…a cool-side manipulated variable storage section 6” sections 5 and 6 in figure 1 make up the acquisition unit which is different than the output control unit.) [via a field network], an operation amount (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”; The manipulated variable described is the operation amount. The control apparatus is section 4 since section 4 determines the operational amount value and this value is then sent to section 5 and 6 for storage.) for a switching apparatus (0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus) that switches between driving and stopping of an output apparatus  (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control , the control apparatus operating at a specific cycle time (0083 “the PID control computation section 4 performs PID control computation to calculate the manipulated variable MV for every control period on the basis of the set point SP input from the set point input section 1 and the controlled variable PV input from the controlled variable input section 2”, Section 4 which is the control apparatus performs its calculation for each period. Period and cycle time are related.); 
and performing time proportional output of an instruction to the switching apparatus based on the acquired operation amount (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point and the cool-side manipulated variable set point…on basis of predetermined change instruction information" figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater”  the change in the original manipulated variable corresponds with the time proportional output. This change in the manipulated variable is fed to section 3 which is the switching apparatus and the instruction output unit. Section 3 in figure 1 is the switching apparatus. As can be seen in figure 6, the manipulated variable is time based. The operation amount as explained earlier is the original manipulated variable. This original manipulated variable is stored in section 5 and 6 which make up the acquisition unit. The new manipulated variable which corresponds to the TPO is the changed version of the original manipulated variable therefore it is based on the operation amount.), the instruction instructing the switching apparatus to drive or stop the output apparatus (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, 0023 lines 4-5, “a manipulated variable output equivalent to ON-OFF control”), 

Hirayama does teach wherein the operation amount comprises a value that designates a ratio of a time during which the output apparatus is driven and a time during which the output apparatus is stopped (0037 “time proportioning signal T.sub.on is made up of a signal that is turned OFF after the proportion of signal output time of a continuous ON state in a cycle time (period)…cooler 21 is actuated only in an ON period of the time proportioning signal T.sub.on by the time proportioning signal T.sub.on, to thereby refrigerate the controlled object 20.” The time proportional signal designates the ratio of time the cooler is driven and stopped.), 
the operation amount is determined according to the cycle time of the control apparatus (0036 “controller 10 is further provided with a time proportioning output section 15 that finds a time proportioning signal T.sub.on corresponding to the manipulation value (PID output) MV in every prescribed period ( cycle time).” 0039 “the output control section 16…resets the cycle time”, fig. 1 The output control section as shown in fig. 1 is part of the control apparatus and controls the cycle time. The time proportional output is produced based on the cycle time.).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Tanaka ‘059 with the teachings of Hirayama et al. because as Hirayama puts it, “Due to this forcible OFF setting of the ON history (flag), for example, even if the time proportioning signal T.sub.on has already been outputted within one 
 Tanaka ‘059 and Hirayama do not teach via a field network, a control cycle of the time proportional output is changed based on an instruction from the control apparatus or on internal information of the output control unit itself, and the specific cycle time of the control apparatus differs from the control cycle time of the time proportional output.
Tanaka ‘593 teaches a control cycle of the time proportional output is changed based on an instruction from the control apparatus or on internal information of the output control unit itself (0038 “The time-proportional output is controlled such that a ratio of OFF time to ON time is decided, and a cycle time undergoes variation such that the greater the control output value MV, the shorter the cycle time becomes while the smaller the control output value MV, the longer the cycle time becomes.” 0030 “The time -proportional driver 32 comprises an integrator 321, an ON/OFF determination unit 322, and a time -proportional output unit 323.”), 
and the specific cycle time of the control apparatus (0046 “the control output value MV is 210 (an ON-time ratio: 21.0%), showing a relationship between the integrated value MV1”, the MV ratio corresponds to the specific cycle time of the control apparatus) differs from the control cycle time of the time proportional output (0038 “The time-proportional output is controlled such that a ratio of OFF time to ON time is decided, and a cycle time undergoes variation such that the greater the control output value MV, the shorter the cycle time becomes while the smaller the control output value MV, the longer the cycle time becomes.”, differing cycle times between the MV cycle time and the cycle time of the time proportional output.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Tanaka ‘059 and the teachings of Hirayama with 
Tanaka ‘059, Hirayama and Tanaka ‘593 do not explicitly teach field network. 
Lloyd does teach via a field network (0041). 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to combine the teachings of Tanaka ‘059 and the teachings of Hirayama and the control device teachings of Tanaka ‘593 with the teachings of Lloyd since Lloyd teaches a means for enhancing conventional control systems and provide advanced confirmation of control events (0006). 

Regarding claim 9, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teaches the output control unit according to claim 2. 
Tanaka ‘059 further teaches wherein the processor configured with the program performing operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) as the acquisition unit (figure 1 section 5 and 6) is connected to the control apparatus (figure 1 section 4 as shown in the rejection of claim 1) via a field network (figure 1 shows the connections between the acquisition unit and the control apparatus. These connections make up the field network.) 

Regarding claim 10, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 2.
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) such that operation as the instruction output unit comprises 
performing time proportional output of an instruction (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable”, the changed manipulated variable is the time proportional output of an instruction), to the switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus), that instructs the switching apparatus to drive or stop the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the changed manipulated variable out is equivalent to ON-OFF control which corresponds to driving and stopping. 0046 mentions a heater which is the output apparatus), and
 if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle corresponds to the one cycle of the time proportional output as can be seen figure 6. Change instruction information begins being implemented after the first cycle. The manipulated variable which is the operation amount changes when the change instruction information begins being implemented.) and at a timing when an instruction to stop the output apparatus is being output to the switching apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the manipulated variable being implemented during the first limit cycle has the ability to be on or off which corresponds to driving or stopping), performing the time proportional output based on the changed operation amount, starting with the next cycle following the one cycle (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point.” The second limit cycle is the next cycle following the one cycle. The time proportional output based on the changed operation amount is the changed manipulated variable.)

the output control unit according to claim 2.
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) such that operation as the instruction output unit (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, section 4 the PID control computation section is the instruction output unit.) comprises 
performing time proportional output of an instruction (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable”, the change in the manipulated variable is the time proportional output of an instruction), to the switching apparatus, that instructs the switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus), to drive or stop the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the changed manipulated variable out is equivalent to ON-OFF control which corresponds to driving and stopping. 0046 mentions a heater which is the output apparatus), and 
if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle corresponds to the one cycle of the time proportional output as can be seen figure 6. Change instruction information begins being implemented after the first cycle. The manipulated variable which is the operation amount changes when the change instruction information begins being implemented.) and at a timing when an instruction to drive the output apparatus is being output to the switching apparatus (0023 lines 4-6 “a manipulated variable output equivalent , performing the time proportional output based on the changed operation amount, during the one cycle (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point.” The second limit cycle is the next cycle following the one cycle. The time proportional output based on the changed operation amount is the changed manipulated variable.)

Regarding claim 12, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 11, 
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has)  such that operation as the instruction output unit comprises (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, section 4 the PID control computation section is the instruction output unit.) if the operation amount that is acquired by the acquisition unit changes at said timing (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, The first limit cycle corresponds to said timing. The manipulated variable amount is operation amount. Since it is determined that the manipulated variable is to be changed after the first timing cycle, this means that this change was known about before or during the first cycle.), and the switching apparatus has driven the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus, the output apparatus is the heater and when the manipulated variable is equivalent for at least a period indicated by the changed operation amount in the one cycle (figure 6 shows two cycles. The first cycle is named the first limiting cycle and the second cycle is called the second limiting cycle. Figure 6 also shows the changed operation amount in the first cycle which corresponds to the one cycle. 0072 lines “manipulated variable set point is to be changed after the first limit cycle”, The first limit cycle is equivalent to a period.)
Hirayama et al. further teaches continuing outputting an instruction to stop the output apparatus to the switching apparatus for the remaining time of the one cycle (0057 lines 1-11, "manipulation value MV is obtained ...determination is made as to whether a condition for adjusting the time proportioning signal T.sub.on within one cycle time is produced...ON history (flag) of the time proportioning signal is forcibly set OFF". During one cycle a change in the manipulation value is introduced and a determination is made whether the time proportioning signal needs to be adjusted within that cycle. When this is determined to be true, a stop command is outputted to the output apparatus (taught by Tanaka ‘059) for the remaining time of the cycle.)

Regarding claim 13, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach An output control system comprising: 
the output control unit according to claim 2 (see above for rejection of claim 2 in view of Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd); 
Hirayama further teaches and 
the control apparatus, wherein 
the control apparatus is configured to operate at a specific cycle time (Hirayama, 0036 “controller 10 is further provided with a time proportioning output section 15 that finds a time proportioning signal T.sub.on corresponding to the manipulation value (PID output) MV in every prescribed period ( cycle time).” 0039 “the output control section 16…resets the cycle 

Regarding claim 14, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 1.
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) such that operation as the instruction output unit comprises (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the controlled variable PV”, section 4 the PID control computation section is the instruction output unit.) configured to 
performing time proportional output of an instruction (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable”, the changed manipulated variable is the time proportional output of an instruction), to the switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus), that instructs the switching apparatus to drive or stop the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the changed manipulated variable out is equivalent to ON-OFF control which corresponds to driving and stopping. 0046 mentions a heater which is the output apparatus), and
if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle corresponds to the one cycle of the time proportional output as can be seen figure 6. Change and at a timing when an instruction to stop the output apparatus is being output to the switching apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the manipulated variable being implemented during the first limit cycle has the ability to be on or off which corresponds to driving or stopping), performing the time proportional output based on the changed operation amount, starting with the next cycle following the one cycle (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point.” The second limit cycle is the next cycle following the one cycle. The time proportional output based on the changed operation amount is the changed manipulated variable.)

Regarding claim 15, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 1.
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has) such that operation as the instruction output unit comprises:
 performing time proportional output of an instruction (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable”, the change in the manipulated variable is the time proportional output of an instruction), to the switching apparatus (figure 1, 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus), that instructs the switching apparatus to drive or stop the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the changed manipulated variable , and 
if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, the first limit cycle corresponds to the one cycle of the time proportional output as can be seen figure 6. Change instruction information begins being implemented after the first cycle. The manipulated variable which is the operation amount changes when the change instruction information begins being implemented.) and at a timing when an instruction to drive the output apparatus is being output to the switching apparatus  (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” the manipulated variable being implemented during the first limit cycle has the ability to be on or off which corresponds to driving or stopping),  performing the time proportional output based on the changed operation amount, during the one cycle (0010 lines 18-22 "second limit cycle generation step of generating a second limit cycle by changing one of the heat-side manipulated variable set point.” The second limit cycle is the next cycle following the one cycle. The time proportional output based on the changed operation amount is the changed manipulated variable.) 

Regarding claim 16, Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd teach the output control unit according to claim 15. 
Tanaka ‘059 further teaches wherein the processor is configured with the program to perform operation (the processor is inside the heat/cool apparatus shown in figure 1 and performs operations due to the programs it has)  such that operation as the instruction output unit comprises (0046 lines 16-20 “section 4 calculates the manipulated variable MV by performing PID control computation for the deviation between the set point SP and the  configured, if the operation amount that is acquired by the acquisition unit changes at said timing (0010 lines “change instruction information for instructing which one of the heat-side manipulated variable set point and the cool-side manipulated variable set point is to be changed after the first limit cycle”, The first limit cycle corresponds to said timing. The manipulated variable amount is operation amount. Since it is determined that the manipulated variable is to be changed after the first timing cycle, this means that this change was known about before or during the first cycle.), and the switching apparatus has driven the output apparatus (0023 lines 4-6 “a manipulated variable output equivalent to ON-OFF control,” 0046 lines 9-11 “section 3 which outputs the manipulated variable MV to a heater” section 3 in figure 1 is the switching apparatus, the output apparatus is the heater and when the manipulated variable is equivalent to ON the output apparatus is driven) for at least a period indicated by the changed operation amount in the one cycle (figure 6 shows two cycles. The first cycle is named the first limiting cycle and the second cycle is called the second limiting cycle. Figure 6 also shows the changed operation amount in the first cycle which corresponds to the one cycle. 0072 lines “manipulated variable set point is to be changed after the first limit cycle”, The first limit cycle is equivalent to a period.)
Hirayama et al. teaches continuing outputting an instruction to stop the output apparatus to the switching apparatus for the remaining time of the one cycle (0057 lines 1-11, "manipulation value MV is obtained ...determination is made as to whether a condition for adjusting the time proportioning signal T.sub.on within one cycle time is produced...ON history (flag) of the time proportioning signal is forcibly set OFF". During one cycle a change in the manipulation value is introduced and a determination is made whether the time proportioning signal needs to be adjusted within that cycle. When this is determined to be true, a stop command is outputted to the output apparatus (taught by Tanaka ‘059) for the remaining time of the cycle.)

Regarding claim 17, An output control system comprising: 
the output control unit according to claim 1 (see above for the rejection of claim 1 in view of Tanaka ‘059, Hirayama, Tanaka ‘593 and Lloyd); 
Hirayama further teaches and the control apparatus, wherein 
the control apparatus is configured to operate at a specific cycle time (Hirayama, 0036 “controller 10 is further provided with a time proportioning output section 15 that finds a time proportioning signal T.sub.on corresponding to the manipulation value (PID output) MV in every prescribed period ( cycle time).” 0039 “the output control section 16…resets the cycle time”, fig. 1 The cycle time is used by the controller to output time proportioning signals used in order to operate the system.).


Allowable Subject Matter
Claim 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowable because the prior art does not anticipate or make obvious the claim language of claim 18. Specifically, the prior art does not teach if the operation amount that is acquired by the acquisition unit changes during one cycle of the time proportional output and at a timing when the instruction to drive the output apparatus is being output to the switching apparatus, adjusting a period during which the instruction to drive the output apparatus is output, and performing the time proportional output such that the ratio of the driven time and stopped time of the time proportional output in the one cycle matches the ratio of the time during which the output apparatus is driven and the time during which the output apparatus is stopped 
Claim 19 depends from claim 18 which depends from claim 1 and thus is objected to as well due claim 19’s relationship with claim 18 and claim 1. 

Relevant Prior Art
	Castillo et al (US PUB. 20130166075) has been deemed relevant prior art since it is also focused on HVAC control using controllers and gathering sensor data. 

Response to Arguments
Applicant’s arguments, filed 02/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka (US PUB. 20040148059, herein Tanaka ‘059) in view of Hirayama et al. (US PUB. 20060207272, hereinafter Hirayama) in further view of Tanaka et al (US PUB. 20070185593, herein Tanaka ‘593) in further view of Lloyd et al (US PUB. 20160091875, herein Lloyd).
Applicant argues on page 14 that Tanaka ‘059 does not teach setting control periods, changing of control periods, specific cycle time of control apparatus, or a specific cycle time differs from the control period. However, Tanaka ‘059 teaches a control apparatus that operates at a specific cycle time since Tanaka ‘059 PID control computation calculates an MV for every control period (0083). This under broadest reasonable interpretation corresponds to a control apparatus that operates at specific cycle times. 
Tanaka ‘593 further teaches setting control periods and changing of control periods since it teaches a means for variation in cycle times (0038). Tanaka ‘593 further teaches specific cycle time differs from the control period since Tanaka ‘593 teaches controlling the time 
Applicant then argues on page 15 that Hirayama fails to disclose acquiring from a control apparatus an operation amount. However, Hirayama is not relied upon for this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116